I dissent.
I am persuaded from this record that Dr. Norelius and not the Vasa church owned the Vasa Orphanage when it was turned over to the Minnesota Conference of the Augustana Synod in 1876, although the legal title to the land, ten acres, was in the church. He personally undertook to shelter and provide a home for some destitute orphans he had found in St. Paul in 1864. The number who found their way to this home so increased that Dr. Norelius realized that private charity could not supply the growing needs of the home which he had originated and conducted. It appears that in 1872 Dr. Norelius had purchased these ten acres from one Olson for $150 and had erected a small house thereon, also a barn, and had procured a cow for the home when he made the offer to the conference to take over the institution as it stood. The deed from Olson ran to the trustees of the Vasa church; for what reason does not appear. Whether Dr. Norelius personally paid all of the $150 for this land or paid for the little house and barn and personal property of the orphanage, or whether money for this purpose was contributed by others charitably inclined, does not make any difference. Certain it is that Vasa church as such did not do so, for if it had its accounts and records would have disclosed it readily. However, it must be conceded that the legal title vested in the church even though the consideration came from Dr. Norelius or others.
But I confidently assert that the evidence shows that a hostile, open, notorious adverse possession began when the conference in *Page 490 
1876 accepted the offer of Dr. Norelius. The conference is composed of churches or congregations. Each church sends a lay delegate to the yearly or semi-yearly business meetings of the conference. Its pastor is ex officio also a delegate of his church to such meetings. When the conference accepted Dr. Norelius' offer of the orphanage, the Vasa church through its delegates renounced all title and claim thereto. The act negatives permissive use thereafter of either land or personal property. The conference when it accepted the offer at once elected a board to take charge of the orphanage and directed that board to incorporate. We find Dr. Norelius was one of the three elected on this board and also Mr. J.W. Peterson, who appears to have been a member of Vasa church and likely its delegate to the conference. When the needs of the orphanage called for additional land and buildings the conference raised and appropriated funds therefor. The land thus acquired around these ten acres constitutes about 200 acres in a compact body, and more than $25,000 has been expended on buildings and improvements upon the ten acres and upon the after-acquired land. No distinction was made between the ten acres and the other land when a new building was erected. Such building might be partly upon the ten acres and partly on the after-acquired land. The most expensive buildings are located upon the original ten acres. It cannot be that the conference expended these large amounts upon land which was held only permissively.
The record is clear that the church never interfered with the conduct of the orphanage. True, its members and others have at all times, and particularly when disaster overtook the orphanage, come to the rescue and so done in larger measure than members from the other and more remote churches of the conference. In fact the present officers of Vasa church, a younger generation, frankly admit that they had never heard of any claim made by the church to ownership of this land. And I am satisfied that no member of Vasa church of mature age when the conference accepted the offer of Dr. Norelius did ever afterward assert any claim hostile to that of the conference to this land. For over 50 years the conference, *Page 491 
by its incorporated agent, has been in open, notorious, exclusive, possession under claim of ownership, and the court should have so found.
I appreciate the resentment a church feels towards the conference when it moves from the territory of the church to another place an institution which it has liberally aided and in whose achievements it has a pardonable pride, because, forsooth, the conference sees some financial or other advantage in making a change of location. I was once a member of a church which felt sorely wronged by this conference removing from its boundaries an educational institution now of some note. But, apart from such resentment, I have no doubt that every member of Vasa church who considers the history of the orphanage and of the church must conclude that since 1876 the conference held open, notorious, exclusive possession of these ten acres adverse and hostile to any claim of interest or title thereto by the Vasa church.